Title: From George Washington to John Hancock, 16 June 1776
From: Washington, George
To: Hancock, John



Sir
New York June 16. 1776

I do myself the honor to transmit Congress a Copy of a Letter covering Copies of other papers, which I received yesterday

Evening from Genl Sullivan. The Intelligence communicated by him, is pleasing and Interesting, and such as must afford the greatest satisfaction, If the conduct the Canadians have discovered since his arrival among them, is Ingenuous & sincere. His Account is contrasted by General Arnolds Letter to Genl Schuyler, of which a Copy is also transmitted.
General Sullivan mentions his having given Commissions to some of the Canadians as a measure founded in necessity, and requests my approbation of It; but not considering myself empowered to say any thing upon the Subject, It may not be improper for Congress to give him their Opinion in this Instance.
I have also Inclosed Copies of Genl Schuylers Letters received at the same time. they contain accounts respecting the Indians variant from what were reported by Mr Kirkland, but amounting to the same thing, the probability of the Savages attacking our Frontiers.
By last nights post I had information of a Capture made by our Armed Vessels, of One of the Transports with a Company of Highlanders on board, bound to Boston—The Inclosed Extract from Genl Wards Letter to me will give you the Intelligence more particularly—there are Accounts in the City mentioning other valuable prizes, but as Genl Ward has said nothing of them, I fear they want authenticity.
I beg leave to mention that a further sum of money will be wanted for our military Chest by the Time It can be sent—the Inclosed Note from the Paymaster-General shews the necessity for It—& I may add, besides his Estimate of Drafts to be made, there are the Claims of the Eastern Troops at Boston for three or four months pay not Included, and now due.
Col. McGaw is arrived with part of his Battalion and by Wednesday Evening the whole, both of his & Col. Shee’s will be here as I am told.
As It is, and may be of great Importance to have a communication with the Jerseys & Long Island, I have had several Flat bottom boats built for the purpose, and have thoughts of getting more for Pasaic & Hackinsac Rivers, where they may be equally necessary for transporting our Army or part of It occasionally, or Succours coming to or going from It. I have the honor to

be with Sentiments of the greatest respect Sir Yr Most Obed. Servant

Go: Washington

